COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00285-CR


VALENCE VELOAT SMITH                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1317055D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Valence Veloat Smith pled guilty to the state jail felony of

abandoning or endangering a child 2 in exchange for three years’ deferred

adjudication community supervision on the MHMR caseload and both standard

and special conditions of community supervision. Appellant also signed a judicial

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 22.041(c), (f) (West 2011).
confession, waived all pretrial motions, and waived all rights of appeal. The trial

court’s certification states that this is a plea-bargained case and that Appellant

has no right of appeal. We therefore informed Appellant by letter that his case

was subject to dismissal unless he or any party desiring to continue the appeal

showed grounds for continuing it. 3 We have received no response. Accordingly,

we dismiss this appeal. 4



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 17, 2015




      3
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2